Exhibit 10-32



 

AMENDMENT NO. 4
TO THE
ENERGY EAST CORPORATION
SUPPLEMENTAL RETIREMENT PLAN
EFFECTIVE AS OF
AUGUST 1, 2001


WHEREAS, Energy East Corporation (the "Company") established the Energy East
Corporation Supplemental Executive Retirement Plan (the "Plan"), effective as of
August 1, 2001; and

WHEREAS, the Company desires to amend the Plan, as permitted by Section 7 of the
Plan, to permit a limited timing of payment election.

        NOW, THEREFORE, the Plan is amended, effective as of August 1, 2007 as
follows:



1.   Paragraph 6C of the Plan is hereby amended by adding the following
subparagraph to the end of Paragraph 6C:



"If Wesley von Schack so elects on or prior to 12/31/07, then, notwithstanding
anything else contained herein, he will receive the retirement benefit described
in Paragraph 6, as actuarially determined pursuant to his Employment Agreement
(dated December 31, 2006), in a single lump sum upon the earlier of (i) the date
of the consummation of a transaction which is a "change in the ownership or
effective control of the Corporation or in the ownership of a substantial
portion of the assets of the Corporation" (as such term is defined in Treasury
Regulation Section 1.409A) or (ii) the date payment would be made as a result of
his termination of employment with the Corporation and it affiliates in
accordance with the termination of employment provisions in Paragraph 6."



All the provisions of the Plan not specifically mentioned in this Amendment No.
4 shall be considered modified to the extent necessary to be consistent with the
changes made in this Amendment No. 4.



IN WITNESS WHEREOF OF THE ADOPTION OF THIS AMENDMENT NO. 4, Energy East
Corporation has set its hand and seal to this Amendment No. 4 as of the 31st day
of July, 2007.



 

ENERGY EAST CORPORATION



   

Witness: /s/Michelle Taylor                           

By: /s/R.R. Benson                                                

 

      Its: